Case 2:18-cv-00629-JS-ST Document 58 Filed 06/29/20 Page 1 of 2 PageID #: 696



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------X
CATHERINE JIRAK MONETTI,

                             Plaintiff,
                                                     MEMORANDUM & ORDER
           -against-                                 18-CV-0629(JS)(ST)

INDEPENDENT GROUP HOME LIVING PROGRAM,
INC., JUSTICE CENTER FOR THE PROTECTION
OF PEOPLE WITH SPECIAL NEEDS, et al.

                         Defendants.
----------------------------------------X
PATRICIA JIRAK and EDWARD F. JIRAK,

                             Plaintiffs,

           -against-                                 18-CV-1466(JS)(AKT)

INDEPENDENT GROUP HOME LIVING PROGRAM,
INC., JUSTICE CENTER FOR THE PROTECTION
OF PEOPLE WITH SPECIAL NEEDS, et al.

                         Defendants.
----------------------------------------X
APPEARANCES
For Plaintiffs:     Harriet A. Gilliam
                    Law Office of Harriet A. Gilliam
                    21 West Second Street, P.O. Box 1485
                    Riverhead, New York 11901
For Defendants
Independent Group   Stephen Joseph Donahue, Esq.
Home Living:        Hardin, Kundla, McKeon & Poletto
                    110 William Street
                    New York, New York 10038

Justice Center:        Ralph Pernick, Esq.
                       New York State Attorney General
                       200 Old County Road, Suite 240
                       Mineola, New York 11501

SEYBERT, District Judge:
Case 2:18-cv-00629-JS-ST Document 58 Filed 06/29/20 Page 2 of 2 PageID #: 697



           On June 22, 2020 these matters were reassigned to the

undersigned.    Plaintiffs’ counsel, Harriet A. Gilliam, has been

disbarred by New York State.       See Matter of Gilliam, 121 N.Y.S.3d

348 (2d Dep’t, App. Div., Mar. 25, 2020), 2020 N.Y. Slip Op. 02030.

Accordingly, these matters are STAYED.          Within seven (7) days of

the date of this Order, Ms. Gilliam is ordered to advise all

Plaintiffs that she has been disbarred by New York State, advise

them regarding the pendency of any disciplinary procedures, and

file proof of such notice on ECF.           Plaintiffs are directed to

communicate with this Court, via letter, on or before August 31,

2020, and state how Plaintiffs will proceed in these matters.

Plaintiffs are advised that failure to communicate with this Court

may result in dismissal for failure to prosecute.            If Plaintiffs

require more time to respond, they shall still file a letter

indicating so by August 31, 2020.         At that time, the Court will

determine whether to extend the stay.

           Ms. Gilliam is directed to serve a copy of this Order on

all Plaintiffs and provide proof of service on ECF by July 10,

2020.

                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT______
                                         Joanna Seybert, U.S.D.J.

Dated:     June _ 29 , 2020
           Central Islip, New York


                                     2
